CORRECTED

    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-0324V
                                         UNPUBLISHED


    STEVEN VINUEZA,                                           Chief Special Master Corcoran

                         Petitioner,                          Filed: April 16, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Causation-In-Fact; Influenza (Flu)
                                                              Vaccine; Subcutaneous Abscess;
                        Respondent.                           Scarring


Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for petitioner.

Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

       On February 28, 2019, Steven Vinueza filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that he “developed a subcutaneous abscess that
resulted in scarring” after receiving the influenza vaccine on November 21, 2017.
Petition at 1, at ¶¶ 3, 20. Petitioner describes his injury as a shoulder injury related to
vaccine administration (“SIRVA”). Id. Petitioner further alleges that he received the
vaccination in the United States, suffered the residual effects of his injury for more than
six months, and that neither he nor any other individual has filed a civil action or
received compensation for his injury, alleged as vaccine caused. Id. at ¶¶ 3, 20-21, 23.
The case was assigned to the Special Processing Unit of the Office of Special Masters.

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On April 15, 2020, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case for his subcutaneous abscess but
“denies that [P]etitioner suffered a SIRVA.” Respondent’s Rule 4(c) Report at 1.
Specifically, Respondent “concluded that petitioner developed an abscess and residual
scar on his right upper extremity, which was more likely than not caused by
administration of a flu vaccine at the same location.” Id. at 5. Respondent further
agrees that “has satisfied all legal prerequisites for compensation under the Act.” Id. at
6.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation for his subcutaneous abscess and
scarring.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2